                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:18-CR-21-FL


 UNITED STATES OF AMERICA,                      )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )                      ORDER
                                                )
 TRENT M. NACHBAR,                              )
                                                )
                      Defendant.                )



       This matter is before the court on the appeal under Local Criminal Rule of Procedure 58.1(b)

by defendant of the conviction and sentence imposed by United States Magistrate Judge Robert B.

Jones, Jr. on April 13, 2018. The issues raised have been fully briefed, and in this posture are ripe

for ruling. For the reasons that follow, the court reverses the decision of the magistrate judge and

vacates judgment against defendant.

                                         BACKGROUND

       On March 22, 2017, a violation notice was filed charging defendant with operating a motor

vehicle off National Forest System roads in violation of 36 C.F.R. § 261.56, which prohibits the

possession or use of a vehicle off a National Forest System roads “[w]hen provided by an order.”

       On April 12, 2017, defendant proceeding pro se appeared before United States Magistrate

Judge Robert B. Jones, Jr. and entered a plea of not guilty. The case proceeded to bench trial the

same day. The sole witness at trial was Steve Barnett (“Barnett”), a law enforcement officer with

the United States Forest Service, who testified in part that Barnett encountered defendant in an area

known as Bender Landing in the Croatan National Forest where defendant had driven his vehicle
onto an unauthorized road.

         On May 4, 2017, the government filed motion to accept proposed forfeiture of collateral in

satisfaction of the charged offense filed by the United States as to defendant, which the court

granted, holding that upon payment of the forfeiture amount the case would be ended. On May 19,

2017, defendant filed unopposed motion to set aside forfeiture and adjudication and reinstate case,

which the court granted on August 23, 2017, holding that “the parties did not have an agreement as

to material terms by which this case was to be disposed through plea agreement.” (DE 13 at 1).1

On April 13, 2018, telephonic conference was held wherein the magistrate judge read findings of

fact and conclusions of law into the record, adjudging defendant guilty and sentencing defendant

to $145.00 fine and $10.00 assessment.

         Defendant filed timely notice appealing his conviction and judgment on April 26, 2018. On

appeal, defendant’s primary argument is that the government did not meet its burden at trial by

failing to produce the order that prohibited defendant’s actions, and even if the government had met

its burden, the order at issue is inconsistent with 36 C.F.R. §§ 261.50, 261.51.

                                                   DISCUSSION

A.       Standard of Review

         A defendant may appeal from a conviction or sentence entered by a magistrate judge within

14 days of its entry. Fed. R. Crim. P. 58(g)(2)(B). “The scope of the appeal is the same as in an

appeal to the court of appeals from a judgment entered by a district judge.” Fed. R. Crim. P.

58(g)(2)(D). The district court here “[sits] solely as an appellate court with the power to pass on


         1
            The magistrate judge further ordered that the government to produce legal authorities supporting its position
at trial regarding notice of the order at issue in this case. (DE 13 at 1). On September 20, 2017, the government filed
production of legal authorities in support of positions taken at trial, to which defendant filed response on October 3,
2017.

                                                           2
questions of law.” United States v. Moore, 586 F.2d 1029, 1032 (4th Cir. 1978). In the context of

a claim against the sufficiency of the evidence, reversal is “confined to cases where the

prosecution’s failure is clear.” United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (citation

omitted). An “appellate court . . . . must sustain the verdict if there is substantial evidence, viewed

in the light most favorable to the Government, to uphold it.” Id. at 862-63 (citation omitted).

B.     Analysis

       At 36 C.F.R. § 261.56, entitled “Use of vehicles off National Forest System roads,” it is

provided that “[w]hen provided by an order, it is prohibited to possess or use a vehicle off National

Forest System roads.” “Order” is defined by 36 C.F.R. § 261.50 and, as relevant here, directs that

each order shall “describe the road or trail to which the order applies” and be posted in accordance

with § 261.51, which states as follows:

       Posting is accomplished by:

       (a) Placing a copy of the order imposing each prohibition in the offices of the Forest
       Supervisor and District Ranger, or equivalent officer who have jurisdiction over the
       lands affected by the order, and

       (b) Displaying each prohibition imposed by an order in such locations and manner
       as to reasonably bring the prohibition to the attention of the public.

36 C.F.R. § 261.51.

       Here, the record reflects that the government failed to enter into evidence the order

prohibiting the possession of or use of a vehicle on the road where defendant’s vehicle was

encountered. The magistrate judge recognized the government’s burden, but found the government

had met its burden as follows:

       The Government has the burden of demonstrating the existence of an order. This
       particular issue was not raised by the parties at trial, however, it is the Government’s
       burden to prove. Although the Government did not produce an actual order at trial,

                                                  3
       the Court finds that the Government has met its burden of proof through the
       testimony of Ofc. Barnett, who described the prohibition both as a rule and order,
       and who described adequately the scope of the order prohibiting driving off
       forest-developed roads.

       His testimony further describes such roads within the forest, including where Mr.
       Nachbar was encountered with his vehicle. Ofc. Barnett testified further the order
       was available at the forest service office and there is a map of permissible driving
       roads, and the order is available online.

(DE 35 at 12-13).

       However, the only evidence adduced at trial concerning the order at issue is as follows:

       Q. About a national forest, are there rules governing vehicle traffic?
       A. There are.
       Q. Is there a rule preventing off-road driving?
       A. Yes, there is.
       Q. What is that rule, or what does that rule entail?
       A. No vehicles off forest-development roads. So, only roads that are authorized to
       be traveled by the Forest Service are maintained for travel.
       Q. Can you describe a road where it is authorized to drive on it, versus where you
       cannot drive?
       A. Usually the roads are maintained gravel roads, graded occasionally, on an
       occasional basis. That’s the roads that are kept open that are maintained.
       Q. Are they identifiable, then, that it is a road?
       A. Yes. We also have a motor-vehicle-use map which identifies to the public which
       roads are open . . . .
       The -- the visitors are required to know what the rules and regulations are in the
       forest; that’s why we provide them a vehicle-motor-use map and all the information
       at the office and online at our website.

(DE 16 at 7, 11).

       The court cannot validate the magistrate judge’s interpretation and application of 36 C.F.R.

§ 261.56 and 36 C.F.R. § 261.50(c), which require an order prohibiting the possession or use of a

vehicle off National Forest System roads where defendant’s vehicle was encountered and that such

order also describe the road or trail where defendant’s vehicle was encountered. According to the

foregoing testimony, taken in light most favorable to the government, there is a vehicle motor use


                                                4
map that identifies which roads are open, but there is no testimony regarding whether the road on

which defendant was found is or is not on that map, nor is there any testimony that the map is

consistent with the requirements of 36 C.F.R. § 261.50(c).2 Such evidence is insufficient to support

defendant’s conviction.

         The magistrate judge cited United States v. Scotford, No. S-06-0330 EFB, 2007 WL

1931666, at *2 (E.D. Cal. June 29, 2007) in support of the proposition that a court may accept an

officer’s testimony to conclude the existence of an order. (DE 35 at 13). However, in that case, the

officer “testified that the defendant drove through an area that was marked with signs as closed to

snowmobile operation” and that “[t]he closure is also indicated on maps that are distributed to the

public.” Scotford, 2007 WL 1931666, at *2. Additionally, the existence of and details regarding

the order were not in dispute in that case. See id. at *1 (“The key fact in dispute is whether the

person operating that snowmobile was the defendant.”).

         The government argues that “[f]inders of fact can use direct and circumstantial evidence,

written and oral evidence with equal weight, and even circumstantial evidence alone is sufficient

to support a conviction.” (DE 41 at 6 (citing United States v. Jackson, 863 F.2d 1168, 1173 (4th Cir.

1989)). Here, however, there is no direct, circumstantial, written, or oral evidence that an order

exists prohibiting the possession or use of a vehicle off National Forest System roads where

defendant’s vehicle was encountered and that such order describes the road or trail where

defendant’s vehicle was encountered.

         Both parties, in support of their respective positions, submit to the court maps as found on

the relevant section of the Forest Service’s website. Federal Rule of Criminal Procedure 58 provides

         2
           The court assumes without deciding that the order as posted online is consistent with 36 C.F.R. § 261.51 in
that an order displayed online “reasonably bring[s] the prohibition to the attention of the public.”

                                                          5
that on appeal to the district court, “[t]he record consists of the original papers and exhibits in the

case; any transcript, tape, or other recording of the proceedings; and a certified copy of the docket

entries.” Fed. R. Crim. P. 58(g)(2)(c). Thus the parties cannot add exhibits at this stage in the

proceedings.

       Notwithstanding, the court notes that neither of the maps submitted by either party include

any reference to Bender Landing, where defendant’s vehicle was found. Compare United States

Department     of   Agriculture,     North    Carolina    Forest    Service,    Recreational     Map,

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5403940.pdf

[https://perma.cc/32UA-XKYC], with United States Department of Agriculture, North Carolina

Forest Service, Motor Vehicle Use Map, https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/

fseprd544165.pdf [https://perma.cc/UAJ9-Y5HZ]; see also United States Department of Agriculture,

North Carolina Forest Service, Maps and Publications, https://www.fs.usda.gov/main/nfsnc/

maps-pubs [https://perma.cc/4D8S-J4SK].

         The government argues that the absence of reference to Bender Landing “would appear to

give visitors to the Croatan even greater warning – one who viewed the map and interpreted it to

mean there was no parking at Bender’s Landing would have been warned off at an even greater

distance, believing the entirety of the vehicles in the area were unlawful.” (DE 41 at 10). The court

is not convinced. First, this position is inconsistent with the testimony provided by Barnett who

indicated there were multiple areas at Bender’s Landing were vehicles could be possessed or used,

presumably not in violation of 36 C.F.R. § 261.56. (See DE 16 at 8 (Barnett testifying that near

where defendant’s vehicle was encountered, “[t]here is a parking area at the lake, where the landing

is, where sometimes people launch boats or park to camp.”)). Second, such an over broad order is


                                                  6
inconsistent with 36 C.F.R. § 261.56 and 36 C.F.R. § 261.50(c), which require an order prohibiting

the possession or use of a vehicle off National Forest System roads and that such order “describe

the road or trail to which the order applies.”3

                                                  CONCLUSION

         For the foregoing reasons, the decision of the magistrate judge is REVERSED and the

judgment against defendant is VACATED.

         SO ORDERED, this the 28th day of January, 2019.



                                                        _____________________________
                                                        LOUISE W. FLANAGAN
                                                        United States District Judge




         3
           The government further argues that the motor vehicle use map explains that “[m]otor vehicle designations
include parking along designated routes and at facilities associated with designated routes when it is safe to do so and
when not causing damage to National Forest System resources” and “[c]onsistent with that provision, there are NO
parking areas in the Croatan shown” and “[p]arking a vehicle along a designated route is not a problem, as long as it does
not damage resources; using a vehicle is a problem, and is prohibited unless specifically authorized.” (DE 41 at 9-10).
This argument, however, does not address defendant’s overarching argument, that there is “a developed, maintained,
frequently traveled, gravel road, several hundred yards long, leading to the developed, maintained, frequently used boat
ramp, camping area, and parking lot that is Bender’s Landing,” (DE 38 at 13), which is not found on any map, is
presumably authorized on which to use a vehicle, and near where defendant’s vehicle was found.

                                                            7
